ICJ_063_ContinentalShelf_TUN_LBY_1981-04-14_JUD_01_IN_02_FR.txt. 23

OPINION INDIVIDUELLE DE M. ODA
[Traduction]

1. J’ai voté en faveur de l’arrêt eu égard à la compétence que confère à la
Cour le paragraphe 2 de l’article 62 de son Statut, qui lui donne expres-
sément pouvoir de se prononcer sur une requête à fin d’intervention. En
exerçant ce pouvoir, la Cour peut tenir compte de considérations d’op-
portunité judiciaire. En outre, j'estime que les intérêts juridiques que Malte
a cherché à protéger par sa demande d'intervention dans l’affaire Tunisie/
Libye seront adéquatement sauvegardés par la Cour, d’autant plus que
dans ses plaidoiries Malte a attiré l’attention de la Cour sur les soucis fort
compréhensibles qui l’animent. Mais, à mon avis, les motifs exposés par la
Cour interprètent d’une façon trop restrictive le paragraphe 1 de l’ar-
ticle 62. Je regrette qu’on ait ainsi limité la notion d’intervention lors de la
première occasion réelle où l’on en ait demandé l’application.

2. À mon avis, une intervention fondée sur l’article 62 du Statut devrait
être considérée comme étant d’une portée beaucoup plus large qu’il n’est
admis dans l’arrêt de la Cour (par. 32-34). Les procès-verbaux des débats
du comité consultatif de juristes de 1920, qui a rédigé le Statut de la Cour
permanente de Justice internationale, fournissent peu de renseignements
sur le rôle que pouvait jouer un Etat tiers autorisé à intervenir en appli-
cation de l’article 62 du Statut (qui était identique, pour ce qui est du texte
français, à l’article 62 du Statut de la Cour actuelle) et sur les effets qui
pouvaient découler de son intervention. Si le Règlement de la Cour adopté
en 1922 à la session préliminaire de la Cour permanente de Justice inter-
nationale contenait des dispositions relatives à la requête à fin d’interven-
tion, il ne spécifiait pas la portée de cette intervention, ni la façon dont la
Cour devait donner suite à l’intervention d’une tierce partie, une fois cette
intervention admise. Comme la Cour le dit très justement dans le présent
arrêt (par. 23 et 27), la Cour permanente de Justice internationale et la
Cour actuelle ont laissé de côté ces questions d’intervention, estimant
qu'elles pourraient être tranchées eu égard aux circonstances particulières
de chaque espèce. Pendant soixante années, la Cour n’a pratiquement
jamais eu à connaître d’affaire dont on pouvait dire que l’article 62 était un
élément essentiel ; mais le moment est maintenant venu pour la Cour de se
prononcer sur le problème de l’intervention.

3. Je n’attache pas la même importance que la Cour au fait que le texte
anglais de l’article 62 du Statut de la Cour permanente de Justice inter-
nationale envisageait une intervention « as a third party », ni au fait que ces

24
PLATEAU CONTINENTAL (OP. IND. ODA) 24

mots ont été omis lorsque le comité des juristes des Nations Unies a rédigé
en 1945 le Statut de la Cour actuelle. Le texte français du Statut de la Cour
permanente de Justice internationale n’a jamais contenu d’expression
correspondant aux termes anglais « as a third party ». Et lorsqu’en 1945
ce texte a été refondu à l'intention de la Cour actuelle, l’article 62 n’a
subi aucune modification. D'ailleurs, comme le précise le rapport du
comité :

« Les rectifications de forme apportées au texte anglais de ... l’ar-
ticle 62, paragraphe 1 (suppression des mots : as a third party) n’en
altèrent pas le sens. » (Documents de la Conférence des Nations Unies
sur l'Organisation internationale, San Francisco, 1945, vol. XIV,
p. 708.)

Il est vrai que les textes anglais et français du Statut de la Cour permanente
de Justice internationale font également foi, comme il est indiqué expres-
sément dans le protocole de signature de ce Statut. Cependant, la préface
aux procès-verbaux des débats du comité consultatif de juristes indique
clairement que :

« Tous les membres du Comité, à l’exception de M. Elihu Root,
s'étant exprimés en français, c’est le texte anglais des procès-verbaux
qu'il convient de considérer comme une traduction, sauf pour les
discours et remarques de M. Root. » (P. IV.)

On ignore la raison pour laquelle l’expression « as a third party » a été
introduite en 1920 dans le texte anglais, comme traduction du texte fran-
çais. En tout cas, il ne semble pas que ce soit parce que, en français, les mots
«un intérêt d’ordre juridique le concernant est en cause » avaient été
remplacés par « un intérêt d’ordre juridique est pour lui en cause » (arrêt,
par. 22). On ne trouve rien dans les procés-verbaux des débats qui donne a
penser que les auteurs du texte auraient envisagé spécifiquement en 1920 la
notion d’une intervention « en qualité de partie ». Faute d’information a ce
sujet, on ne peut tirer de conclusion sur la signification d’une intervention
«as a third party » en se fondant uniquernent sur le texte anglais du
Statut. Je ne puis donc convenir avec la Cour que les débats de la Cour
permanente ont montré qu’« il semble néanmoins que l’on ait envisagé
qu’un Etat admis à intervenir en vertu de l’article 62 deviendrait « partie » à
l’affaire » (par. 24).

4. Il n’est donc pas du tout évident que la participation en qualité de
partie soit une condition sine qua non de l'institution de l'intervention. De
plus, la question de savoir si l'institution de l’intervention fondée sur
l’article 62 du Statut exige ou non que l'Etat tiers participe à l'instance « en
qualité de partie ». est étroitement liée à deux autres questions: tout
d’abord, celle de savoir s’il faut qu’il existe un lien juridictionnel entre
l'Etat intervenant et les parties originaires ; et ensuite la question de savoir
si l’arrêt de la Cour en l’instance principale aurait également force obli-
gatoire pour l'Etat intervenant. Bien que la Cour n'ait pas traité de la
question de la juridiction en la présente affaire (par. 36), il est difficile

25
PLATEAU CONTINENTAL (OP. IND. ODA) 25

d'examiner l'institution de l'intervention sans tenir compte de ces deux
questions, qui sont étroitement liées à la nature de cette institution telle
qu’elle est prévue à l’article 62.

5. Je pense qu’on peut soutenir que l’existence d’un lien juridictionnel
entre l'Etat intervenant et les parties originaires est nécessaire si l’Etat
intervenant participe à l’instance en tant que partie de plein droit, et qu’en
ce cas l’arrêt de la Cour aurait indubitablement force obligatoire pour
l'Etat intervenant. Ce droit d’intervention est foncièrement semblable à
celui que prévoit le droit interne de nombreux Etats. Par suite de la
participation de la tierce partie en qualité de partie de plein droit à
l’instance principale, l'affaire devient un litige entre trois parties. Evidem-
ment, dans le droit interne, le lien juridictionnel entre la tierce partie
demandant à intervenir et les parties originaires n’est pas en cause. Cette
institution, qui existe de longue date, a pour objet de protéger les droits
d’une tierce partie qui pourraient être affectés par le litige entre les deux
autres parties, tout en simplifiant la procédure contentieuse : deux ou trois
motifs d’action judiciaire concernant les mêmes droits ou obligations
peuvent ainsi être réunis en une seule instance.

6. De même, il peut y avoir des affaires portées devant la Cour inter-
nationale de Justice où l’Etat tiers demandant à intervenir pour assurer la
protection du droit qu’il estime avoir — et qui fait partie de l’objet même du
litige primitif — est lié aux parties originaires par son acceptation de la
juridiction obligatoire de la Cour en vertu de la disposition facultative du
Statut, ou par un traité ou une convention en vigueur, ou encore par un
compromis passé avec ces deux Etats. Dans ces conditions, l’Etat tiers peut
participer à la procédure en qualité de demandeur ou défendeur, ou en tant
que demandeur indépendant. Il est d’ailleurs probable que, dans un tel cas,
l'Etat tiers serait habilité à introduire devant la Cour une action séparée
concernant la même question. En revanche, laisser participer à la procé-
dure un Etat tiers qui agirait comme partie de plein droit sans avoir de lien
juridictionnel avec les parties originaires et sans être lié par la force obli-
gatoire de l’arrêt reviendrait indubitablement à réintroduire par un sub-
terfuge une affaire qui n’aurait pas pu être portée devant la Cour en raison
d’un défaut de juridiction. Une telle situation paraît à première vue inad-
missible, car la juridiction de la Cour internationale de Justice est fondée
sur le consentement d’Etats souverains et n’est pas obligatoire en l’absence
de ce consentement.

7. Cependant, il n’est pas du tout évident que la seule hypothèse qui fut
envisagée lors de l’examen du libellé de l’article 62 était le cas où il exis-
terait un lien juridictionnel entre l’Etat intervenant et les parties origi-
naires. En 1922, quand la Cour permanente de Justice internationale a

26
PLATEAU CONTINENTAL (OP. IND. ODA) 26

siégé en session préliminaire pour discuter, entre autres, de son Règlement,
le comité de la procédure a rédigé un questionnaire dans lequel il posait la
question suivante à propos de l’intervention : « Des tierces puissances
intéressées n’ont-elles un droit d’intervention qu’au cas où les parties
primitives sont soumises à la juridiction obligatoire de la Cour ? » (C.P.J.I.
série D n° 2, p. 291.) Comme on l’a rappelé en plaidoirie dans la présente
procédure et comme il est indiqué dans l’arrêt (par. 23) la Cour, qui se
trouvait divisée, n’a pu parvenir en 1922 à une conclusion certaine. On
notera cependant que le président Loder a décidé à la dix-septième séance,
le 24 février 1922,

« qu’il ne pourrait pas mettre aux voix une proposition tendant à
limiter le droit d’intervention, aux termes de l’article 62, aux seuls
Etats ayant accepté la juridiction obligatoire. Cette proposition, si elle
était acceptée, irait en effet à l’encontre du Statut » (ibid., p. 96).

8. C’est à la session préliminaire de la Cour permanente de Justice
internationale qu’a été évoquée pour la première fois la possibilité d’en-
visager l’interprétation de l’article 62 dans un contexte un peu plus large.
On se reportera sur ce point au Résumé de la discussion antérieure au sujet de
la question du droit d'intervention, présenté par M. Beichmann à la dix-
septième séance, le 24 février 1922. Dans le cas de l’article 62, a-t-il
dit :

« aucun Etat n’a le droit d’intervenir, mais peut seulement demander à
la Cour de lui accorder le droit d’intervention, et cela à condition que
la Cour est d’avis qu’il a justifié d’un intérêt d’ordre juridique. Cette
condition cependant n’est nécessairement pas la seule et elle ne com-
porte pas nécessairement le droit d’intervenir. Même si la Cour estime
que cette condition est remplie, la Cour pourra refuser de donner suite
à la demande.

L’article 62 du Statut stipulant que la décision doit être prise dans
chaque cas qui se présentera, il n’y a pas lieu dès maintenant de
prendre une décision quelconque, ni sur l'interprétation des mots
« intérêt d’ordre juridique est pour lui en cause », ni sur la question de
savoir si une intervention est soumise à d’autres conditions d’ordre
juridique, par exemple la soumission des parties et du requérant à la
juridiction obligatoire, ou du consentement des parties originaires. La
question de savoir si, l’intervention ayant été admise et effectuée,
l'Etat intervenant sera lié par la sentence de même que les parties
originaires doit également rester ouverte.

Toutefois il se dégage de la discussion que l’intervention pourra
avoir des bases différentes, soit celle que l’Etat intervenant aurait un
droit subjectif qui s’opposerait aux prétentions des parties originaires

27
PLATEAU CONTINENTAL (OP. IND. ODA) 27

ou de l’une d’elles, soit celle que l'Etat intervenant pourrait avoir un
intérêt à ne pas voir établies, au sujet des règles à appliquer, des vues
contraires aux siennes. Cette dernière base pourra suffire, au moins
dans le cas prévu dans l’article 63. La question de savoir si cette base
pourra aussi suffire dans les autres cas restera ouverte. » (Ibid.,
p. 349.)

9. Le cas où un droit erga omnes est en cause entre deux Etats, mais où
un troisième Etat entend également se prévaloir de ce droit, est une
hypothése qui mérite ici d’étre retenue. Par exemple, dans le cas de la
souveraineté sur une ile ou de la délimitation d’une frontière territoriale
entre deux Etats, lorsqu’une tierce partie se trouve elle aussi en mesure de
faire valoir sa souveraineté sur l’île en question ou sur le territoire qui sera
délimité par ladite frontière, ou dans le cas d’un différend sur un droit de
propriété, faire dépendre l’intervention de l’Etat tiers de l’existence d’un
lien juridictionnel risquerait d’aboutir à un résultat déraisonnable. Si l’on
considère que ce lien est dans tous les cas indispensable pour recevoir
l'intervention, la notion d'intervention devant la Cour internationale de
Justice ne pourra que s’étioler. Ainsi, selon moi, sil’Etat tiers n’a pas de lien
juridictionnel à proprement parler avec les parties originaires au différend,
il peut néanmoins participer à celui-ci, mais non pas en qualité de partie
dans le sens donné à ce terme dans le droit interne des Etats. Dans de tels
cas, le rôle joué par l’Etat intervenant doit être limité. Cet Etat peut faire
valoir une prétention concrète contre les parties originaires, mais il ne faut
pas que cette prétention outrepasse les limites de la requête ou du com-
promis qui a donné lieu à l’instance principale. L’Etat intervenant ne peut
pas demander à la Cour une décision confirmant directement sa préten-
tion. La décision de la Cour sera elle aussi limitée dans sa portée. Elle ne
pourra pas aller au-delà des bornes fixées par la requête ou le compromis
original. Bien entendu, l'Etat intervenant ne pourra pas se soustraire à la
force obligatoire de la décision de la Cour, décision qui s’appliquera
naturellement en ce qui le concerne si son intervention a été admise : il ne
réussira à faire protéger ses droits que si la Cour refuse de reconnaître la
prééminence de ceux de l’une ou l’autre des parties originaires ; si au
contraire la Cour se prononce dans un arrêt en faveur des droits de l’une
ou l’autre de ces parties, l’Etat intervenant se verra sans aucun doute
privé de toute possibilité présente ou future de faire valoir des prétentions
contraires à ces droits. A la lumière de ces considérations, il ne semble pas
possible de soutenir que l’Etat intervenant, au cas où il n’aurait pas qualité
de partie au même titre que les parties originaires, tirerait de son inter-
vention un avantage injustifié sans se placer lui-même dans une position
désavantageuse.

10. Par ailleurs, l'intervention devant la Cour internationale de Justice
n’est pas forcément limitée au cas où un droit bien défini de l'Etat inter-

28
PLATEAU CONTINENTAL (OP. IND. ODA) 28

venant est en litige entre les Etats parties à l’instance principale. A cet
égard, c’est l’article 63 du Statut qu’il faut considérer. Dans une instance
introduite en application de cet article, l’objet du litige entre les parties
primitives consiste assurément en droits concrets, que l’une et l’autre
revendiquent. Mais, si un Etat tiers devait intervenir, ce serait parce que
celui-ci est concerné par l'interprétation de la convention qui doit être
donnée dans l’arrêt de la Cour, et non par l’objet même du litige. Ce mode
d'intervention est unique en droit international et, contrairement au cas
prévu par l’article 62, dérive des dispositions de l’article 84 de la conven-
tion de 1907 pour le réglement pacifique des conflits internationaux, qui
reproduit, avec quelques modifications mineures, l’article 64 de la conven-
tion de 1899 pour le règlement pacifique des conflits internationaux. C’est
ce qui a été confirmé en 1920 par le président du comité consultatif de
juristes (procès-verbaux, p. 594), encore que l’on ne conserve la trace
d’aucun débat approfondi sur ce point.

11. Pour l'application de l’article 63, aucun lien juridictionnel n’est
apparemment requis entre l’Etat demandant à intervenir et les Etats par-
ties au litige primitif. L'Etat tiers peut participer à l’instance, mais non « en
qualité de partie » et sur un pied d’égalité avec les autres parties à l’ins-
tance, parce que l’objet de son intervention n’est pas nécessairement lié aux
prétentions des parties originaires. L’Etat tiers participe à l’instance, mais
non en qualité de demandeur ou défendeur, ni même de demandeur
indépendant. Cela ressort clairement de certaines décisions antérieures de
la Cour. Dans l’affaire Haya de la Torre, l'objet de l’instance était la remise
au Gouvernement péruvien de Haya de la Torre, qui s’était réfugié a
l’ambassade de Colombie au Pérou, et Cuba n'était pas directement inté-
ressée par cette question. Rien ne permet de dire que l’intervention de
Cuba eût dû être considérée comme une participation « en qualité de
partie », au sens où j’ai défini plus haut cette expression (encore que dans la
liste des participants Cuba soit qualifiée de « partie intervenante »). De
fait, la participation de Cuba a consisté simplement à présenter son inter-
prétation de la convention de La Havane. De même, dans l’affaire du
Vapeur Wimbledon, l’objet de l’instance n’était pas la cargaison qui inté-
ressait la Pologne, mais le droit de passage du navire en question par le
canal de Kiel. Ni dans l’une ni dans l’autre de ces instances on n’a estimé
que l’intervention devait dépendre de l’affirmation d’une quelconque pré-
tention concrète à l'encontre de l’une ou l’autre ou des deux parties au litige
initial.

12. Dans un tel cas, l’arrêt de la Cour aura assurément force obligatoire
pour les Etats parties à l’affaire, mais tout ce qui sera obligatoire pour
l'Etat intervenant, c’est, comme il est dit au paragraphe 2 de l’article 63,
« l'interprétation [d’une convention] contenue dans la sentence ». En d’au-
tres termes, l'Etat intervenant sera lié par l’interprétation de la convention
par la Cour au cas où il serait impliqué dans une instance concernant
l'application de cet instrument.

29
PLATEAU CONTINENTAL (OP. IND. ODA) 29

13. A cet égard, il semble pertinent d’étudier la signification de l’ar-
ticle 59 du Statut, relatif à la force obligatoire des décisions de la Cour
d’autant plus que le sens de cet article est parfois considéré par rappro-
chement avec l’article 63. L’article 59 ne figurait pas dans le projet de texte
proposé par le comité consultatif de juristes en juin-juillet 1920. Il trouve
son origine dans les observations du représentant britannique au Conseil
de la Société des Nations, en octobre 1920. M. Balfour avait alors soumis
une note sur la Cour permanente où l’on trouve le passage suivant :

« Il y a un autre point que je mentionne avec la plus grande réserve.
Il me semble que la décision de la Cour permanente ne peut manquer
de contribuer à modifier graduellement et à modeler, pour ainsi dire,
le droit international. Ce résultat peut être bon ou mauvais, mais je ne
crois pas qu’il fut envisagé par le Pacte et, en tout cas, une disposition
quelconque devra permettre à un Etat de protester non contre une
décision particulière prise par la Cour, mais contre les conclusions
ultérieures qui sembleraient pouvoir découler de cette décision. »
(C.P.J.I., Documents relatifs aux mesures prises par le Conseil de la
Société des Nations aux termes de l’article 14 du Pacte, p. 38.)

Le rapport de M. Léon Bourgeois, représentant de la France, qui avait
également présenté à un moment donné un rapport sur le projet du comité
consultatif de juristes aux réunions du Conseil tenues à Saint-Sébastien en
août, a été soumis au Conseil le 27 octobre 1920. Ce rapport commençait
par : « Voici les points que je vous propose d’examiner » et continuait
ainsi :

«8. Le droit d’intervention sous ses divers aspects, et en particulier
la question de savoir si le fait que le principe impliqué dans un
jugement pourra affecter le développement du droit international
dans une direction qui paraît à tel ou tel Etat indésirable pourra
constituer pour lui une base suffisante pour intervenir d’une façon ou
d’une autre afin de faire valoir ses opinions divergentes au sujet de ce
principe. » (/bid., p. 46.)

Tenant apparemment compte de l’observation de M. Balfour, ce rapport
ajoutait ce qui suit concernant la notion d'intervention dans le cas de
Vinterprétation d’une convention :

« Cette dernière stipulation établit a contrario que, si [un Etat] n’est
pas intervenu dans l'instance, l'interprétation ne saurait lui être oppo-
sée. Il ne saurait y avoir aucun inconvénient à exprimer d’une façon
directe ce que l’article 61 [article 63 actuel] admet d’une façon indi-
recte. On peut donc proposer à l’Assemblée l’addition d’un article
ainsi rédigé : « La décision de la Cour n’est obligatoire que pour les
parties en litige et dans le cas qui a été décidé » [article 59 actuel]. »
(Ibid., p. 50.)

30
PLATEAU CONTINENTAL (OP. IND. ODA) 30

On peut donc conclure que les auteurs du Statut envisageaient que l’in-
terprétation donnée par la Cour sur un point de droit international serait
inspirée des arrêts antérieurs de la Cour et qu’en ajoutant cette disposition
ils entendaient éviter que les modifications ainsi apportées à l’interpréta-
tion du droit international s’étendissent aux Etats n’ayant pas participé à
l'instance.

14. Si l’on interprète l’article 59 dans ce contexte, on voit qu’il n’ajoute
pas grand-chose aux dispositions de l’article 63 et qu’il n’a donc aucune
incidence directe sur cet article. On peut toutefois se demander quelle est
l'utilité de la règle implicite, dans l’article 63, selon laquelle l'interprétation
d’une convention n’a pas force obligatoire pour les Etats qui n’étaient pas
parties à l'affaire soumise à la Cour. Car, même si l’on fait abstraction de
cette règle, il ne fait guère de doute que, dans une instance où l’interpré-
tation d’une convention particulière est contestée, c’est l'interprétation qui
lui a été donnée par la Cour dans une affaire antérieure qui aura tendance à
prévaloir. A mon avis, il n’y aura donc pas beaucoup de différence entre la
situation des Etats qui sont intervenus dans l'affaire et la situation de ceux
qui ne l’ont pas fait, quant à l’effet pratique de l’interprétation donnée par
la Cour à une convention internationale. On peut se demander si l’inten-
tion des auteurs — qui était de ne pas rendre obligatoire pour les Etats
n’ayant pas participé à l’affaire l’interprétation d’une convention par la
Cour — a vraiment été rendue effective par la rédaction de l’article 59.

* *

15. Si l'interprétation d’une convention par la Cour intéresse forcément
un Etat partie à cet instrument, quoique non partie à l’instance, il semble
qu’il n’y ait aucune raison valable de penser que l'interprétation par la
Cour des principes et règles de droit international présente moins d’intérêt
pour les Etats. Par conséquent, si l’interprétation d’une convention inter-
nationale permet l’intervention d’Etats tiers en application de l’article 63
du Statut, on peut se demander pourquoi l’interprétation des principes et
règles de droit international devrait empêcher un Etat tiers d’intervenir. Le
défaut de juridiction n’est pas une raison suffisante pour empêcher un Etat
d’intervenir autrement qu’en qualité de partie dans une instance principale
qui met en cause l’application des principes et règles de droit international,
car l’interprétation de ces principes et règles par la Cour aura certainement
force obligatoire pour l’Etat intervenant. Qui plus est, tout comme dans le
cas de l’article 63, les dispositions de l’article 59 ne garantissent en fait aux
Etats qui ne sont pas intervenus dans l’instance principale aucune immu-
nité à l’égard de l’application ultérieure de l’interprétation par la Cour des
principes et règles en question.

16. Evidemment, je ne prétends pas qu’une telle intervention soit pos-
sible en vertu de l’article 63 du Statut. Je dis simplement qu’une interven-
tion de ce genre, n’entraînant pas la qualité de partie, dans une instance où
le lien juridictionnel fait défaut mais où l’interprétation donnée par la Cour
a force obligatoire, a été instaurée par l’article 63. Et si ce genre d’inter-

31
PLATEAU CONTINENTAL (OP. IND. ODA) 31

vention est possible, je suis d’avis que l’article 62, rapproché de l’article 63,
peut également être considéré comme permettant ce mode d’intervention,
à condition que l'intérêt d’ordre juridique existe. En d’autres termes,
l'intervention fondée sur l’article 62 s’applique dans l’hypothèse où un Etat
intervenant qui n’est pas partie à l’affaire cherche à se protéger contre une
certaine interprétation des principes et règles de droit international. Dans
cette hypothèse, le mode d’intervention pourrait être identique à celui qui
est prévu par l’article 63, l'Etat tiers ne comparaissant ni comme deman-
deur ni comme défendeur et ne pouvant revendiquer aucun droit ou titre
spécifique contre les Etats parties à l’instance primitive.

17. On pourrait objecter que les Etats qui risquent d’être affectés par
l'interprétation des principes et règles de droit international par la Cour
seront innombrables et que, si l'interprétation de ces principes et règles
peut avoir pour effet de donner accès à la Cour, à tous les Etats, en tant
qu’intervenants, cela suscitera à l’avenir de nombreux cas d’intervention.
Ce problème doit être considéré du point de vue de la politique judiciaire
future, et particulièrement du point de vue de la bonne administration de la
justice internationale. Mais cela n’est pas une raison pour rejeter une
requête à fin d’intervention effective, alors que l’Etat requérant affirme
qu’un intérêt d’ordre juridique est pour lui mis en cause par l’interprétation
des principes et règles de droit international énoncée par la Cour. De
même, il n’est pas possible d’exclure la possibilité que la Cour soit saisie
d’un nombre croissant d’instances sur la base de l’article 63. Le fait que
l’article 63 a rarement été invoqué jusqu’à présent ne garantit pas qu’il
continuera à en aller de même. Ainsi, le problème concerne non seulement
l’application de l’article 62, mais aussi celle de l’article 63.

18. Cependant, à la différence de l’article 63, qui concerne l’interpré-
tation des conventions internationales, l’article 62 est assorti de certaines
restrictions. Le paragraphe 2 prévoit que « la Cour décide ». Autrement
dit, la Cour dispose de certains pouvoirs discrétionnaires pour autoriser ou
non l'Etat qui présente la requête à intervenir dans l’instance. Plus impor-
tante encore est la restriction énoncée au paragraphe 1, où il est exigé de
l'Etat demandant à intervenir qu’« un intérêt d’ordre juridique [soit] pour
lui en cause ». On peut donc être sûr qu’une application trop libérale de
l’article 62 serait limitée par les pouvoirs discrétionnaires reconnus à la
Cour, en particulier pour déterminer si l'Etat demandant à intervenir a ou
non un intérêt de cet ordre. Il se trouve que c’est ce qu’a fait la Cour en la
présente espèce et qu’elle est parvenue à une conclusion négative sur ce
point, formulant ainsi ce qui me paraît être une exigence excessive.

19. En effet, sur le point de savoir si « un intérêt d’ordre juridique est
pour [Malte] en cause », mes conclusions diffèrent de celles de la Cour.

32
PLATEAU CONTINENTAL (OP. IND. ODA) 32

L'affaire Tunisie/ Libye a un caractère tout à fait distinctif. Elle ne porte
pas sur un intérêt d’ordre général pour le développement du droit inter-
national dans sa forme abstraite, et ce n’est pas la simple interprétation des
principes et règles de ce droit qui est en jeu : si c’était le cas, la Cour, à qui
l’on ne peut demander alors que de donner un avis ou de préciser la
doctrine, ne saurait connaître de l’affaire. Celle-ci a un caractère conten-
tieux, et la Tunisie et la Libye ont certainement des prétentions contra-
dictoires à faire valoir. Pourtant, il résulte de la lecture du compromis que
l’objet de l'affaire ne porte pas sur un droit conventionnel que deux Etats se
contesteraient entre eux seuls, ni sur des droits erga omnes bien définis tels
que la souveraineté sur une île, sur un territoire particulier ou même sur une
zone de plateau continental ; et aucune des Parties principales ne fait
valoir un droit ou un titre sur une zone de ce plateau expressément indi-
quée. A cet égard, les prétentions réciproques des Parties originaires,
Tunisie et Libye, n’étaient pas parfaitement claires, du moins au début de
la procédure. Je ne vois donc pas comment l’on pourrait contester la
validité de la requête de Malte en affirmant qu’elle n’a pas réussi à apporter
la preuve de ses prétentions contre les Parties originaires ou contre l’une
ou l’autre de ces Parties, ou à faire reconnaître sa qualité de demandeur
ou de défendeur pouvant demander à la Cour une décision formelle ou
exécutoire contre l’une ou l’autre de ces Parties, ou à faire valoir son
droit à obtenir de la Cour un prononcé ou une décision de quelque
forme que ce soit sur la limite de son propre plateau continental avec
celui des deux Parties originaires ou de l’une ou l’autre de ces Parties,
ou encore à affirmer son droit de soumettre ses propres prétentions à la
décision de la Cour sans s’exposer à des demandes reconventionnelles.
On ne peut pas exiger de Malte plus qu’on ne demande à la Tunisie et
à la Libye.

20. Les deux Parties à la présente affaire demandent à la Cour un
prononcé sur le droit approprié à la délimitation des zones du plateau
continental qui leur appartiennent respectivement. Aux termes du com-
promis, le litige soumis à la Cour par ces deux pays doit donc rester limité
aux principes et règles du droit international applicables à la délimitation
du plateau continental, et ne saurait porter sur des prétentions concrètes à
quelque titre que ce soit. Aussi est-il approprié que l’objet de la requête à
fin d'intervention consiste, comme l’a affirmé Malte, à présenter des vues
sur les principes et règles de droit international pendant le déroulement de
l’instance principale (comme Cuba se proposait de le faire en vertu de
l’article 63 dans l’affaire Haya de la Torre). Cela étant, la position de Malte
diffère assurément de la position de Fidji dans les affaires des Essais
nucléaires, où l’objet des instances était défini avec précision, sous forme de
prétentions spécifiques. La question de juridiction mise à part, Fidji aurait
pu identifier ses intérêts à ceux de l’Australie et de la Nouvelle-Zélande en
spécifiant les intérêts juridiques qui risquaient d’être mis en cause par les
mesures du Gouvernement français dont la légalité était contestée. Même
si Fidji avait dû préciser ses prétentions particulières comme coplaignant
contre la France, la condition ainsi mise à sa requête aurait résulté du

33
PLATEAU CONTINENTAL (OP. IND. ODA) 33

caractère même de l’affaire. Or, l'affaire Tunisie/ Libye est complètement
différente par sa nature.

21. La Libye et la Tunisie ont soutenu l’une et l’autre que la Cour est
tenue de s’en tenir aux principes et règles applicables à la délimitation de la
zone du plateau continental de la Libye et à la zone du plateau continental
de la Tunisie, zones sur lesquelles, par définition, nul Etat tiers ne peut
proclamer un intérêt. Mais cet argument est loin d’être convaincant.
Comme il est dit au début de l’article 1 du compromis :

« Il est demandé à la Cour de rendre son arrêt sur la question
suivante :

Quels principes et règles du droit international peuvent être appli-
qués pour la délimitation de la zone du plateau continental relevant de
la Jamahiriya arabe libyenne populaire et socialiste et de la zone du
plateau continental relevant de la République tunisienne, et la Cour
décidera conformément à des principes équitables et aux circons-
tances pertinentes propres à la région, ainsi qu’aux nouvelles ten-
dances acceptées à la troisième Conférence sur le droit de la mer. »
(Traduction française par le Greffe de la traduction anglaise certifiée
exacte par la Libye.)

La «zone » du plateau continental relevant de la Libye et la « zone » du
plateau continental relevant de la Tunisie sont évidemment différentes.
L’objet de l’instance principale est de déterminer les principes et facteurs
applicables à la délimitation de cette ligne — c’est-à-dire de la ligne de
démarcation entre les deux « zones » — parles Parties. Mais l’ensemble que
constituent ces deux « zones » n’est pas défini dans le compromis.

22. Si la « région » dont les circonstances pertinentes doivent être prises
en considération par la Cour n’est qu’une simple addition de la « zone »
relevant de la Libye et de la « zone » relevant de la Tunisie — auquel cas elle
n’intéresserait évidemment aucun Etat tiers, mais uniquement les deux
Parties —, comment peut-on la définir sans savoir avec précision quels sont
les éléments qui la constituent ? N’est-il pas logique de penser que, lorsque
ces deux Etats parlent des « circonstances pertinentes propres à la région »,
le mot « région » doit nécessairement avoir une connotation différente de
celle qu’aurait une simple addition de la « zone » relevant de la Libye et de
la « zone » relevant de la Tunisie qui doivent étre délimitées grace à l’arrêt
de la Cour ? C’est d’ailleurs ce que confirment les mots « propres à la
région » (et non pas «zone ») qui sont utilisés dans la traduction en
français du compromis certifiée exacte par la Tunisie pour traduire l’an-
glais « which characterize the area ». Assurément, la délimitation de ces
deux « zones » est une question de caractère essentiellement bilatéral, qui
doit être réglée par voie d’accord entre la Libye et la Tunisie. Cette
délimitation ne doit pas empiéter sur l’éventuelle zone de plateau conti-

34
PLATEAU CONTINENTAL (OP. IND. ODA) 34

nental d’un Etat tiers. Mais, si l’on tient compte des caractéristiques de la
région dans son ensemble — région dans laquelle un Etat tiers peut avoir un
titre juridique sur une portion de plateau continental — est-il permis de
croire que la décision de la Cour sur les principes et les règles de droit
international applicables à cette région ne mettra en cause aucun intérêt
juridique d’un de ces Etats tiers? Et peut-on dire en outre qu'aucune
inférence ni déduction ne saurait légitimement être tirée des conclusions et
des motifs de la Cour pour ce qui est des droits ou prétentions d’Etats qui
ne sont pas parties à l’affaire Tunisie/ Libye (arrêt, par. 35) ? Si la Cour
pense par exemple aux effets que peut avoir l’existence d’une île ou de
plusieurs îles dans cette région sur la délimitation du plateau continental
entre la Libye et la Tunisie, comment Malte peut-elle n’être pas affectée
par une décision de la Cour indiquant les principes et les règles applicables
en la matière ?

23. Au stade actuel, c’est-à-dire sans entrer dans tous les détails de
l’affaire, la Cour n’est pas en mesure de définir la « région » qui est
caractérisée par les circonstances pertinentes qu’elle doit prendre en con-
sidération. La Cour ne peut pas se prononcer sur ce point avant l’instance
principale. Comme en fait cette « région » n’est pas limitée aux étendues
sur lesquelles il est évident qu’aucun Etat tiers ne peut avoir de prétention,
la possibilité — ou la probabilité — d’un préjudice pour un Etat tiers n’est
pas à exclure. Théoriquement, plusieurs Etats peuvent avoir des préten-
tions sur le plateau continental dans la « région », et invoquer à cette fin
toute justification qui peut leur paraître appropriée, tant que les critères de
délimitation de ce plateau ne sont pas fermement énoncés. Or, étant donné
le sens dans lequel évolue le droit de la mer, il ne serait pas difficile à la
Cour d’exercer les pouvoirs discrétionnaires que lui donne le paragraphe 2
de l’article 62 et d’autoriser l’intervention d’un Etat tiers particulièrement
intéressé, compte tenu de l’importance donnée par la Cour aux intérêts
graves et imminents qui paraissent en jeu ainsi que des facteurs pertinents.
En l’espèce, je ne peux pas accepter l’idée que l’arrêt de la Cour n’aura
aucun effet juridique sur Malte, qui, sauf preuve du contraire, appartient
précisément à la « région » en question. C’est ce qui distingue Malte de
tous les autres pays (à l'exception peut-être de quelques Etats voisins), dont
beaucoup pourraient bien entendu s’intéresser dans l’abstrait à l’arrêt de la
Cour sur l’interprétation des « principes et règles du droit international »
applicables.

(Signé) Shigeru ODA.

 

35
